Exhibit 10.43

Form of HCA Holdings, Inc.

Performance Share Unit Agreement

This PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”) is made and entered
into as of the      day of         , 20     (the “Grant Date”), between HCA
Holdings, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, as applicable, the “Company”), and [Participant Name], (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Company’s 2006 Stock Incentive Plan for
Key Employees of HCA Holdings, Inc. and its Affiliates, as Amended and Restated
(the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of Other
Stock-Based Awards, including an award that provides the right to receive Shares
upon the completion of the attainment of performance objectives (a “Performance
Share Unit”); and

WHEREAS, in the Compensation Committee of Board of Directors of the Company or a
subcommittee thereof (or if no such committee is appointed, the Board of
Directors of the Company) (each, the “Committee”) has determined that Grantee is
entitled to an award thereunder, a portion of which is payable as a Performance
Share Unit award under the Plan;

NOW, THEREFORE, the parties hereto agree as follows:

PERFORMANCE SHARE UNIT GRANT

 

Grantee:   

[Participant Name]

  

[ParticipantAddress]

Target Number of Performance Share Units Granted Hereunder (“Target Award”):   
[Award] Grant Date:   

[Grant Date]

1.    Grant of Performance Share Unit Award.

1.1    The Company hereby grants to the Grantee the award (“Award”) of
Performance Share Units (“PSUs”) set forth above on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. A bookkeeping
account will be maintained by the Company to keep track of the PSUs and any
dividend equivalent units that may accrue as provided in Section 3.



--------------------------------------------------------------------------------

1.2    The Grantee’s rights with respect to the Award shall remain forfeitable
at all times prior to the dates on which the PSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution. Any sale, assignment, transfer, pledge,
hypothecation, loan or other disposition other than in accordance with this
Section 1.2 shall be null and void.

2.    Vesting and Payment.

2.1    General. Except as provided in Section 2.2, Section 2.3 or Section 2.4,
the Award shall vest as of the end of the Performance Period (as defined in this
Section 2.1(a)) (the “Normal Vesting Date”), but only if (a) and to the extent
the Company has achieved the performance targets over the period (the
“Performance Period”) set forth on Exhibit A attached hereto as certified by the
Committee, and (b) the Grantee has remained in service with the Company
continuously until the Normal Vesting Date. The number of PSUs that vest may be
greater than or less than the Target Award, as more specifically set forth on
Exhibit A.

2.2    Death; Disability; Retirement; Involuntary Termination Without Cause.

(a)    Notwithstanding Section 2.1, in the event the Grantee’s employment with
the Company terminates prior to the Normal Vesting Date on account of Grantee’s
death, Grantee shall immediately vest in a number of PSUs equal to the Target
Award, multiplied by a fraction, the numerator of which is the number of days
during the Performance Period during which Grantee was employed by the Company,
and the denominator of which is the total number of days in the Performance
Period (such fraction, the “Proration Factor”); provided, that this Section
2.2(a) shall not apply if Grantee’s death occurs prior to the first anniversary
of the Grant Date.

(b)    Notwithstanding Section 2.1, in the event of the Grantee’s employment
with the Company terminates prior to the Normal Vesting Date on account of
Grantee’s Permanent Disability, Grantee shall vest on the Normal Vesting Date in
a number of PSUs equal to the number of PSUs that would have vested if the
Grantee had remained employed with the Company until the Normal Vesting Date
(based on the attainment of the performance targets determined by the Committee
in accordance with Exhibit A hereto), multiplied by the Proration Factor;
provided, that this Section 2.2(b) shall not apply if Grantee’s employment
terminates prior to the first anniversary of the Grant Date. Any such PSUs shall
settle at the time set forth in Section 2.5 as if they had vested on the Normal
Vesting Date, or if earlier, upon the determination of the number of PSUs that
shall be eligible to vest in connection with a Change in Control as described in
Section 2.4. For purposes of this Agreement, “Permanent Disability” shall have
the meaning as set forth in any employment agreement between Grantee and the
Company, or if there is no such employment agreement, as defined in the
long-term disability plan of the Company.



--------------------------------------------------------------------------------

(c)    Notwithstanding Section 2.1, in the event Grantee’s employment terminates
on account of Retirement or as a result of an involuntary termination without
Cause by the Company, Grantee shall vest on the Normal Vesting Date in a number
of PSUs equal to the number of PSUs that would have vested if the Grantee had
remained employed with the Company until the Normal Vesting Date (based on the
attainment of the performance targets determined by the Committee in accordance
with Exhibit A hereto), multiplied by the Proration Factor; provided, that this
Section 2.2(c) shall not apply if Grantee’s employment terminates prior to the
first anniversary of the Grant Date. Subject to Section 2(d), any such PSUs
shall settle at the time set forth in Section 2.5 as if they had vested on the
Normal Vesting Date, or if earlier, upon the determination of the number of PSUs
that shall be eligible to vest in connection with a Change in Control as
described in Section 2.4.

For purposes of this Agreement, unless otherwise defined in any other
contractual agreement between Grantee and the Successor, (1) “Retirement” means
Grantee’s resignation from service with the Company (i) after attaining 65 years
of age, or (ii) after attaining 55 years of age and completing ten years of
service with the Company; and (2) “Cause” means “Cause” as such term may be
defined in any employment agreement or change-in-control agreement in effect at
the time of termination of employment between the Grantee and the Company, or,
if there is no such employment or change-in-control agreement, “Cause” shall
mean (i) willful and continued failure by Grantee (other than by reason of a
Permanent Disability) to perform his or her material duties with respect to the
Company which continues beyond ten (10) business days after a written demand for
substantial performance is delivered to Grantee by the Company (the “Cure
Period”); (ii) willful or intentional engaging by Grantee in material misconduct
that causes material and demonstrable injury, monetarily or otherwise, to the
Company; (iii) conviction of, or a plea of nolo contendere to, a crime
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor for which a sentence of more than six months’
imprisonment is imposed; or (iv) Grantee’s engaging in any action in breach of
restrictive covenants made by Grantee under any agreement containing restrictive
covenants (e.g., covenants not to disclose confidential information, to compete
with the business of the Company or to solicit the employees thereof to
terminate their employment) or any employment or change-in-control agreement
between the Grantee and the Company, which continues beyond the Cure Period (to
the extent that, in the Company reasonable judgment, such breach can be cured).

(d)    In the event Grantee’s employment has terminated as described in Section
2.2(b) or Section 2.2(c), and Grantee subsequently dies more than six months
prior to the Normal Vesting Date, the provisions of Section 2(b) or Section 2(c)
shall be applied as if the performance targets had been achieved at the 100%
Target Award level, and the applicable number of PSUs (after applying the
applicable proration) shall immediately thereupon vest.



--------------------------------------------------------------------------------

2.3    Termination of Employment. Except as provided in Section 2.2, Section 2.4
or as otherwise provided by the Committee, if the Grantee’s service as an
employee of the Company terminates for any reason, the Grantee shall forfeit all
rights with respect to all PSUs that are not vested on such date.

2.4    Change in Control. Upon the occurrence of a Change in Control (the
definition of which is set forth on Schedule A attached hereto),

(a)    Subject to Section 2.4(c), in the event the entity surviving the Change
in Control (together with its Affiliates, the “Successor”) assumes the Award
granted hereby, (1) any in process Performance Periods shall end upon the date
immediately preceding the Change in Control, (2) the number of PSUs that shall
be eligible to vest shall be the Target Award, (3) such Target Award shall vest
on the Normal Vesting Date, provided that Grantee remains employed with the
Successor through the Normal Vesting Date and (4) notwithstanding Section 2.3
and the previous clause, in the event the Grantee’s employment with the
Successor is terminated without Cause by the Successor, or terminates for Good
Reason by the Grantee or on account of Grantee’s death or Disability prior to
the Normal Vesting Date, the Target Award shall immediately vest and the
applicable shares be released to the Grantee (or Grantee’s estate or other legal
representative) upon the Grantee’s termination of employment.

(b)    In the event the Successor does not assume the Award granted hereby, a
number of PSUs equal to the Target Award shall vest as of the effective date of
the Change in Control and the appropriate number of Shares shall be released in
accordance with Section 2.5.

(c)    In the event Grantee is Retirement eligible at the time of a Change in
Control and the Successor assumes the Award granted hereby, a number of PSUs
equal to the Target Award, multiplied by the Proration Factor applied as if the
Grantee’s employment terminated on account of Retirement on the effective date
of the Change in Control, shall vest as of the effective date of the Change in
Control and the appropriate number of Shares shall be released in accordance
with Section 2.5. In addition, a number of PSUs equal to the difference between
the Target Award and the number of PSUs settled on the effective date of the
Change in Control shall remain unvested but shall become eligible to vest under
terms and conditions similar to those set forth in Section 2.4(a)(3) and Section
2.4(a)(4).

(d)    For purposes of this Agreement, unless otherwise defined in any other
contractual agreement between Grantee and the Successor, “Good Reason” shall
mean “Good Reason” as such term may be defined in any employment agreement or
change-in-control agreement in effect at the time of termination of employment
between the Grantee and the Successor, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) (A) a reduction in
Grantee’s base salary (other than a general reduction in base salary that
affects all similarly situated employees (defined as all employees within the
same Successor pay grade as that of Grantee) in substantially the same
proportions that the Successor implements in good faith, if



--------------------------------------------------------------------------------

any); (B) a reduction in Grantee’s annual incentive compensation opportunity; or
(C) the reduction of benefits payable to Grantee under the Company’s
Supplemental Executive Retirement Plan (if Grantee is a participant in such
plan), in each case other than any isolated, insubstantial and inadvertent
failure by the Successor that is not in bad faith and is cured within ten
(10) business days after Grantee gives the Successor written notice of such
event; provided that the events described in (i)(A) or (i)(B) above will not be
deemed to give rise to Good Reason if employment is terminated, but Grantee
declines an offer of employment involving a loss of compensation of less than
15% from the Successor; (ii) a substantial diminution in Grantee’s title, duties
and responsibilities, other than any isolated, insubstantial and inadvertent
failure by the Successor that is not in bad faith and is cured within ten
(10) business days after Grantee gives the Successor written notice of such
event; or (iii) a transfer of Grantee’s primary workplace to a location that is
more than twenty (20) miles from his or her workplace as of the date of this
Agreement; provided that Good Reason shall not be deemed to occur merely because
Grantee’s willful decision to change position or status within the Successor
causes one or more of the occurrences described in (i), (ii), or (iii) to come
about. For purposes of this Section 2.4, the definitions of “Cause” and
“Permanent Disability” shall be applied with respect to the Successor as well as
the Company.

2.5    Settlement. The Grantee shall be entitled to settlement of the PSUs
covered by this Agreement at the time that such PSUs vest pursuant to
Section 2.1, Section 2.2 or Section 2.4, as applicable, or if applicable, the
date on which the Committee provides the certification set forth in Section
2.1(a) (any such date, the “Settlement Date”). Such settlement shall be made as
promptly as practicable thereafter (but in no event after the thirtieth day
following the Settlement Date), through the issuance to the Grantee (or to the
executors or administrators of Grantee’s estate in the event of the Grantee’s
death) of a stock certificate (or evidence such Shares have been registered in
the name of the Grantee with the relevant stock agent) for a number of Shares
equal to the number of such vested PSUs and any Dividend Equivalent Units that
may have accrued pursuant to Section 3 hereof; provided, that any cash-based
dividend equivalent rights granted pursuant to Section 3 hereof and any
fractional Dividend Equivalent Units shall be paid in cash when (and only if)
the PSUs to which they relate settle to the Grantee.

2.6    Withholding Obligations. Except as otherwise provided by the Committee,
upon the settlement of any PSUs subject to this Award, the Company shall reduce
the number of Shares (and the amount of cash, in the case of cash-based dividend
equivalent rights) that would otherwise be issued to the Grantee upon settlement
of the Award by a number of Shares (and cash, if applicable) having an aggregate
Fair Market Value on the date of such issuance equal to the payment to satisfy
the minimum withholding tax obligation of the Company with respect to which the
Award is being settled.



--------------------------------------------------------------------------------

3.    Dividend Rights.

The Grantee shall receive dividend equivalent rights in respect of the PSUs
covered by this Award at the time of any payment of dividends to stockholders on
Shares. At the Company’s option, the PSUs will be credited with either
(a) additional Performance Share Units (the “Dividend Equivalent Units”)
(including fractional units) for cash dividends paid on shares of the Company’s
Common Stock by (i) multiplying the cash dividend paid per Share by the number
of PSUs (and previously credited Dividend Equivalent Units) outstanding and
unpaid, and (ii) dividing the product determined above by the Fair Market Value
of a Share, in each case, on the date the dividend record date, or (b) a cash
amount equal to the amount that would be payable to the Grantee as a stockholder
in respect of a number of Shares equal to the number of PSUs (and previously
credited Dividend Equivalent Units) outstanding and unpaid as of the dividend
record date; provided, that cash-based dividend equivalents shall be credited
unless the Committee affirmatively elects to credit Dividend Equivalent Units.
The PSUs will be credited with Dividend Equivalent Units for stock dividends
paid on shares of the Company’s Common Stock by multiplying the stock dividend
paid per Share by the number of PSUs (and previously credited Dividend
Equivalent Units) outstanding and unpaid on the dividend record date. Each
Dividend Equivalent Unit shall have a value equal to one Share. Each Dividend
Equivalent Unit or cash dividend equivalent right will vest and be settled or
payable at the same time as the PSU to which the dividend equivalent right
relates. For the avoidance of doubt, no dividend equivalent rights shall accrue
under this Section 3 in the event that any dividend equivalent rights or other
applicable adjustments pursuant to Section 5 hereof provide similar benefits.

4.    No Right to Continued Service.

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right to continue service as an officer or employee
of the Company.

5.    Adjustments.

The provisions of Section 8 and Section 9 of the Plan are hereby incorporated by
reference, and the PSUs (and any Dividend Equivalent Units) are subject to such
provisions. Any determination made by the Committee or the Board pursuant to
such provisions shall be made in accordance with the provisions of the Plan and
shall be final and binding for all purposes of the Plan and this Agreement.

6.    Administration Subject to Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The terms of this Agreement are
governed by the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern. The Committee shall have the power to



--------------------------------------------------------------------------------

interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Award.

7.    Modification of Agreement.

Subject to the restrictions contained in Sections 6 and 10 of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Grantee or any holder or beneficiary of the Award in more than a
de minimis way shall not to that extent be effective without the consent of the
Grantee, holder or beneficiary affected.

8.    Section 409A.

Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the settlement of the PSUs (including any dividend equivalent
rights related thereto) to be made to the Grantee pursuant to this Agreement is
intended to qualify as a “short-term deferral” pursuant to Section
1.409A-1(b)(4) of the Regulations and this Agreement shall be interpreted
consistently therewith. However, under certain circumstances, settlement of the
PSUs or any dividend equivalent rights may not so qualify, and in that case, the
Committee shall administer the grant and settlement of such PSUs and any
dividend equivalent rights in strict compliance with Section 409A of the Code.
Further, notwithstanding anything herein to the contrary, if at the time of a
Participant’s termination of employment with the Company and all Service
Recipients, the Participant is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of service is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Participant) to
the minimum extent necessary to satisfy Section 409A of the Code until the date
that is six months and one day following the Participant’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code), if such payment or benefit is payable upon a termination of
employment. For purposes of this Agreement, a “termination of employment” shall
have the same meaning as “separation from service” under Section 409A of the
Code and Grantee shall be deemed to have remained employed so long as Grantee
has not “separated from service” with the Company or Successor. Each payment of
PSUs (and related dividend equivalent units) constitutes a “separate payment”
for purposes of Section 409A of the Code.



--------------------------------------------------------------------------------

9.    Severability.

If any provision of this Agreement is, or becomes, or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any Person or the Award,
or would disqualify the Plan or Award under any laws deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.

10.    Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of law principles thereof, except to the extent that such laws are
preempted by Federal law.

11.    Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

12.    Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way related to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Grantee and the Company for all
purposes.

13.    Notices.

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary or its designee, and any
notice to be given to the Grantee shall be addressed to him at the address
(including an electronic address) then reflected in the Company’s books and
records. By a notice given pursuant to this Section 13, either party may
hereafter designate a different address for notices to be given to him. Any
notice, which is required to be given to the Grantee, shall, if the Grantee is
then deceased, be given to the Grantee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice



--------------------------------------------------------------------------------

under this Section 13. Any notice shall have been deemed duly given when
(i) delivered in person, (ii) delivered in an electronic form approved by the
Company, (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service, or
(iv) enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with fees prepaid) in an office regularly maintained by FedEx, UPS,
or comparable non-public mail carrier.

IN WITNESS WHEREOF, the parties have caused this Performance Share Unit
Agreement to be duly executed effective as of the day and year first above
written.

 

HCA Holdings, Inc. By:  

 

Grantee: (electronically accepted)



--------------------------------------------------------------------------------

Schedule A

Definition of Change in Control

For purposes of this Agreement, the term “Change in Control” shall mean, in lieu
of any definition contained in the Plan:

(i)     the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Company to any Person or Group
other than an employee benefit plan (or trust forming a part thereof) maintained
by (1) the Company or (2) any corporation or other Person of which a majority of
its voting power of its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (a “Permitted Holder”); or

(ii)    any Person or Group, other than a Permitted Holder, becomes the
Beneficial Owner (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto) (except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time)), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or any entity which controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise; or

(iii)    a reorganization, recapitalization, merger or consolidation (a
“Corporate Transaction”) involving the Company, unless securities representing
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company or the corporation resulting from such Corporate Transaction (or the
parent of such corporation) are Beneficially Owned subsequent to such
transaction by the Person or Persons who were the Beneficial Owners of the
outstanding voting securities entitled to vote generally in the election of
directors of the Company immediately prior to such Corporate Transaction, in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction; or

(iv)    during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareholders of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board then in office.



--------------------------------------------------------------------------------

Exhibit A

HCA Holdings, Inc.

2017 Performance Share Unit Award

Performance Targets

1.    Target Award. The target number of PSUs for the Grantee is as set forth on
the first page of the Award Agreement. For the avoidance of doubt, all
percentages associated with the Award shall be of the Target Award.

2.    Performance Period. The Performance Period for this Award shall begin on
January 1, 2017 and end on December 31, 2019.

3.    Performance Goal. The “Performance Goal” for this Award is Cumulative EPS
over the Performance Period. For purposes of this Exhibit A, Cumulative EPS
means the sum of the Company’s “diluted earnings per share” of each of the three
fiscal years of the Company within the Performance Period as reported in the
Company’s audited financial statements for each such year, adjusted to exclude
the effects of: (a) gains or losses on sales of facilities, (b) gains or losses
on extinguishment of debt, (c) asset or investment impairment charges, (d) legal
claim costs (disclosed as separate line item in consolidated income statement),
(e) expenses, or adjustments to expenses, for share-based compensation
recognized under ASC Topic 718 related to the Performance Share Units that
results from EPS performance above or below the Target EPS during the
Performance Period, (f) gains or losses on acquisition or disposition of
controlling interest in equity investment or consolidated entity, and (g) any
other gains, expenses or losses resulting from significant, unusual and/or
nonrecurring events, as described in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report for the applicable fiscal year, as determined in good faith by the Board
or the Committee.

4.    Percentage of PSUs Earned. Following the end of the Performance Period,
the Committee will determine the extent to which PSUs have become earned and
shall vest according to the following schedule:

 

Cumulative EPS

   Percentage of Target
PSUs Earned  

Greater than or equal to 120% of Target EPS

     200 % 

100% of Target EPS

     100 % 

80% of Target EPS

     25 % 

Less than 80% of Target EPS

     0 % 

Thus, up to 200% of the Target Award may be earned if maximum performance is
achieved for the Performance Period. Vesting related to performance between the
percentages of Target EPS listed above will be determined by straight line
interpolation. Any PSUs not earned and vested as provided above on the
applicable determination date shall be forfeited.